IN THE COURT OF APPEALS OF IOWA

                                       No. 16-0780
                                   Filed July 27, 2016


IN THE INTEREST OF A.D.,

R.D., Father,
Appellant,

K.R., Mother,
Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Pottawattamie County, Gary K.

Anderson, District Associate Judge.



         A father and mother appeal the termination of their parental rights to their

child. AFFIRMED.



         Phil R. Caniglia, Council Bluffs, for appellant father.

         Sara E. Benson of Benson Law, P.C., Council Bluffs, for appellant mother.

         Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

         Joe Narmi of J. Joseph Narmi, Attorney at Law, Council Bluffs, for minor

child.



         Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                        2


VOGEL, Presiding Judge.

      The mother and father of a child born in 2009 separately appeal the

termination of their parental rights. As to the mother, we conclude the State

proved by clear and convincing evidence her rights should be terminated under

Iowa code section 232.116(1)(f) (2015).     By the same standard of proof, we

affirm the termination of the father’s parental rights under Iowa Code section

232.116(1)(e).   In addition, although the child is placed with her paternal

grandmother, no considerations asserted by either parent militate against

termination under section 232.116(3). Therefore, we affirm the district court.

I. Background Facts and Procedural History

      A.D. came to the attention of the Iowa Department of Human Services

(DHS) in June 2014, when her father was using methamphetamine, which he

later admitted to using every other day during the previous six months. Although

in the physical care of her father, A.D. had been recently living with her paternal

grandmother because the father was in jail on unrelated charges. Services were

offered to the father, and he managed some level of compliance, but he

struggled with a number of mental health and emotional issues along with drug

and alcohol addiction.   In December 2014, A.D. was adjudicated in need of

assistance, under Iowa Code section 232.2(6)(c)(2) (2013). In April 2015, the

father had sufficiently complied with offered services that A.D. was returned to

his care for just over thirty days, before she was removed again in late May. The

father had returned to drinking and using methamphetamine, refused to comply

with services, and became aggressive with the service worker.

      The mother has had very little to do with A.D. since 2011.
                                             3


       The State’s petition to terminate both parents’ parental rights came on for

hearing on March 14, 2016. The father did not appear, and his rights were

terminated under Iowa Code section 232.116(1)(b), (e),1 (f), (i) and (l).               The

mother appeared and testified. Her parental rights were terminated under Iowa

Code section 232.116(1)(b), (e), (f)2, and (i). Both appeal.

II. Standard of Review

       Appellate review of proceedings to terminate parental rights is de novo;

we review the facts as well as the law to adjudicate the parents’ rights anew. In

re A.M., 843 N.W.2d 100, 110 (Iowa 2014). We will uphold an order terminating



1
  Paragraph (e) provides termination is warranted if:
       The court finds that all of the following have occurred:
               (1) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
               (2) The child has been removed from the physical custody of the
       child’s parents for a period of at least six consecutive months.
               (3) There is clear and convincing evidence that the parents have
       not maintained significant and meaningful contact with the child during the
       previous six consecutive months and have made no reasonable efforts to
       resume care of the child despite being given the opportunity to do so. For
       the purposes of this subparagraph, “significant and meaningful contact”
       includes but is not limited to the affirmative assumption by the parents of
       the duties encompassed by the role of being a parent. This affirmative
       duty, in addition to financial obligations, requires continued interest in the
       child, a genuine effort to complete the responsibilities prescribed in the
       case permanency plan, a genuine effort to maintain communication with
       the child, and requires that the parents establish and maintain a place of
       importance in the child’s life.
2
  Paragraph (f) provides termination is warranted if:
       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
               (3) The child has been removed from the physical custody of the
       child’s parents for at least twelve of the last eighteen months, or for the
       last twelve consecutive months and any trial period at home has been
       less than thirty days.
               (4) There is clear and convincing evidence that at the present time
       the child cannot be returned to the custody of the child’s parents as
       provided in section 232.102.
                                        4


parental rights if there is clear and convincing evidence of grounds for

termination under Iowa Code section 232.116. In re C.B., 611 N.W.2d 489, 492

(Iowa 2000). When the juvenile court terminates parental rights on more than

one statutory ground, we may affirm on any ground we find supported by the

record. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

III. The Mother

      The mother admitted during her testimony that during the pendency of

these proceedings she only saw A.D. once in November 2014 and once in

December 2015.     The mother also admitted she had not participated in any

services offered by DHS, refusing all drug screens and failing to cooperate with

mental health services. Yet, the mother claimed there was no reason the child

could not be returned to her care. As the district court found, the mother blamed

other people for her indifference to her child, but she did nothing to demonstrate

she could safely and adequately parent A.D.        We affirm the district court’s

findings that termination of the mother’s parental rights was proven by clear and

convincing evidence under Iowa Code section 232.116(1)(f).

IV. The Father

      Although the father made some effort to participate in offered services, his

compliance was sporadic. He briefly visited A.D. on her birthday in June 2015

and again on Thanksgiving and Christmas of the same year. A.D. suffered from

his absence in her life. Although DHS continued to offer the father visitation, the

father repeatedly refused the offers. At the termination hearing, A.D.’s paternal

grandmother reported her son did not look healthy.        He was homeless and

unemployed—strong indicators of the downward spiral caused by his continued
                                             5


drug and alcohol use coupled with his mental health issues. We conclude clear

and convincing evidence supported the termination of the father’s parental rights

under Iowa Code section 232.116(1)(e), as he had “not maintained significant

and meaningful contact with the child during the previous six consecutive months

and [had] made no reasonable efforts to resume care of the child despite being

given the opportunity to do so.”

V. Considerations under Iowa Code Section 232.116(3)

         Both the mother and the father assert termination is inappropriate if Iowa

Code section 232.116(3) is followed.3 The mother claims she is bonded with the

child and a guardianship could be established if A.D. is not returned to her care.

The father also asserts a strong bond with A.D. and claims termination is

unnecessary because she is placed with the grandmother.

         The mother’s claim of having a bond with the child is simply not supported

by the record and not credible considering the mother’s near total absence from

the child’s life. The father has had a strong bond with the child, but he has

walked away from A.D. over the course of these proceedings.                   While the

grandmother has care of A.D., she does not have legal custody, which is

required under section 232.116(3) to militate against termination.




3
    Iowa Code section 232.116(3) provides, in part:
         The court need not terminate the relationship between the parent and
         child if the court finds any of the following:
                   a. A relative has legal custody of the child.
                   ....
                   c. There is clear and convincing evidence that the termination
         would be detrimental to the child at the time due to the closeness of the
         parent-child relationship.
                                        6


VI. Best Interests under Iowa Code Section 232.116(2)

      As to the child’s best interests, see Iowa Code section 232.116(2), we

agree with district court, “This child should not have to continue to suffer from

[the parents’] lack of contact with her.” A.D. is fortunate the grandmother has

been able to provide her with the stable home she needs, and A.D. is very

attached to her grandmother.

      We affirm the termination of the mother’s and father’s parental rights.

      AFFIRMED.